internal_revenue_service number info release date index number ----------------------- ------------ ----------------------- department of the treasury washington dc person to contact -------------------------------------------------- telephone number --------------------- refer reply to cc ita - genin-127233-04 date date dear ----------------- in your letter of date you requested a ruling that the cost of using a surrogate mother to bear your child would be allowed as an exception to the tax on early distributions from an individual_retirement_plan under sec_401 of the internal_revenue_code you also requested a ruling that these expenses would be deductible under ' as medical_expenses although you requested a formal ruling you neither followed the procedures of revproc_2004_1 to apply for a ruling nor enclosed the required user_fee consequently we cannot provide you with a ruling however i am happy to provide you with general information in your letter you state that you participate in a plan subject_to the requirements sec_401 and that you intend to borrow money from the plan to cover the expenses associated with the use of a surrogate mother generally distributions from a sec_401 plan are not allowed before the occurrence of certain stated events for example retirement death or disability however loans up to a certain dollar amount with certain repayment terms are not treated as taxable_distributions from the plan therefore the loan amounts are not taxable as income and are not subject_to an early distribution penalty you should consult your plan_administrator to determine whether your plan offers a loan option additionally the plan may allow for hardship distributions a hardship_distribution has two basic requirements the distribution is made on account of an immediate and heavy financial need of the employee and the distribution is necessary to satisfy the financial need these two requirements are applied with reference to all of the relevant facts and circumstances however the plan may provide that the existence of certain facts will be deemed to satisfy the two hardship_distribution requirements an employee is deemed to have an immediate and heavy financial need with regard to expenses for medical_care described in sec_213 similarly a distribution is deemed to be necessary to satisfy the financial need if certain conditions are met for example the employee has obtained all distributions other than hardship distributions and all nontaxable loans currently available under all plans maintained by the employer you should consult your plan_administrator to determine whether your plan offers a hardship_distribution option and whether you meet the hardship_distribution criteria under the plan a hardship_distribution is treated as a distribution from the plan as such a hardship_distribution is includible in taxable_income subject_to applicable withholding and subject genin-127233-04 to a ten-percent additional tax on early distributions the ten-percent early_distribution_tax does not apply to a distribution to the extent the amounts are for medical_expenses deductible under sec_213 however hardship distributions that are not deductible under sec_213 will be subject_to the ten-percent tax sec_213 allows a taxpayer to deduct the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer the taxpayer s spouse or the taxpayer s dependents as defined in ' to the extent the expenses exceed percent of adjusted_gross_income sec_152 defines a dependent as an individual of a kind listed in the section for whom the taxpayer provided over half of the support for the taxable_year and who meets several other requirements chapter_3 personal exemptions and dependents in publication your federal_income_tax explains these requirements in greater detail you can get a free copy of publication by calling 1-800-tax form a surrogate mother is not the taxpayer or the taxpayer s spouse and typically is not the type of relative listed in sec_152 the surrogate mother usually is neither a member of the taxpayer’s household for the entire taxable_year nor receives over half her support from the taxpayer for that year and thus does not qualify as a non-relative dependent nor is an unborn child a dependent 31_fedclaims_121 thus medical_expenses paid for a surrogate mother and her unborn child generally would not qualify for deduction under ' a under very limited circumstances legal fees may be allowable as medical_care expenses in 414_f2d_448 6th cir legal expenses_incurred to create a guardianship in order to involuntarily hospitalize a medically ill taxpayer were held to be deductible medical_expenses because the medical treatment could not otherwise have occurred however legal expenses_incurred in connection with a surrogate mother are typically not in connection with otherwise- deductible medical_care expenses thus the legal expenses likewise would not be deductible under ' a i hope this information is helpful please call ------------------ at -------------------- not a toll- free call if you have any questions sincerely thomas d moffitt branch chief office of associate chief_counsel income_tax accounting
